IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,998



                    EX PARTE ERIC LAMOND BAYLESS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 35,038-A IN THE 188 TH DISTRICT COURT
                           FROM GREGG COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of criminal

solicitation of a minor1 and sentenced to ten years’ imprisonment. The Sixth Court of Appeals



        1
         Applicant pleaded guilty to criminal solicitation of a minor pursuant to a plea bargain
and was placed on deferred adjudication probation for six years. The judgment adjudicating guilt
dated April 16, 2008, says, however, that he was convicted of criminal solicitation of a minor as
well as attempted sexual assault and unlawful restraint. Based on the record and the State’s
response in the present application, these other charges were abandoned pursuant to the plea
bargain.
                                                                                                   2

dismissed his appeal. Bayless v. State, No. 06-07-00086-CR (Tex. App.–Texarkana, February 20,

2008, no pet.).

       Applicant contends that his plea was rendered involuntary because he was not properly

admonished as to the punishment range for criminal solicitation of a minor. The trial court

recommended that we grant relief. Accordingly, relief is granted. The judgment in Cause No. 35,038-

A in the 188th Judicial District Court of Gregg County is set aside, and Applicant is remanded to the

custody of the Sheriff of Gregg County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 10, 2008
Do Not Publish